DETAILED ACTION
1. 	The Amendment filed on September 16, 2022 has been acknowledged.  However, the amended claims are not overcome the new prior art reference.
	Claims 16-33 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 16-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 recites the limitations of “determining a long-term correction range criteria” [line 6], “corresponding engine input gradient” [line 12] are not clearly described in the specification.
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 16:
Line 3, the limitation of “an initial short-term fuel correction” renders the claim indefinite; since it is not clear that what “short-term fuel” is to be defined, what “initial short-term fuel” is to be defined? or what “an initial short-term fuel correction” is to be defined?
	Note: there is no definition of terms “short-term fuel”, “initial short-term fuel” and “initial short-term fuel correction” in the specification. 
Only Figures 16-17 are illustrating the initial or baseline short-term fuel correction (1602) can be used as starting parameter in which to analyze and implement an engine adjustment or correction [see para. 0058-0060, specifications].
If Applicants believe those terms are defined; the Applicants must point out where those terms are to be in the specification.
Lines 3-4, the limitation of “an initial short-term ignition correction” renders the claim indefinite; since it is not clear that what “short-term ignition” is to be defined, what “initial short-term ignition” is to be defined? or what “an initial short-term ignition correction” is to be defined?
	Note: there is no definition of terms “short-term ignition”, “initial short-term ignition” and “initial short-term ignition correction” in the specification.  
Only Figures 18-19 are illustrating the initial or baseline short-term ignition correction (1802) can be used as starting parameter in which to analyze and implement an engine adjustment or correction [see para. 0060-0061, specifications].
If Applicants believe those terms are defined; the Applicants must point out where those terms are to be in the specification.
The Applicants are required to clarify or to revise the claimed features.

Line 6, the limitation of “a long-term correction range criteria” renders the claim indefinite; since it is not clear that what “a long-term correction range criteria” is to be defined?
	Line 7, the limitation of “comparing one or more engine inputs to the long-term correction range criteria” renders the claim indefinite; since it is not clear that how or by which way “one or more engine inputs” is/are able to be obtained or determined? And how or by which way “one or more engine inputs” is to be able to compare to “a long-term correction range criteria”?
The Applicants are required to clarify or to revise the claimed features.

Line 8, the limitation of “long-term fuel correction” renders the claim indefinite; since it is not clear what “long-term fuel” is to be defined or what “long-term fuel correction” is to be defined?
	Note: there is no definition of terms “long-term fuel” and “long-term fuel correction” in the specification. 
Only Figures 20-21 are illustrating the long-term fuel correction criteria (2008) and para. 0059 discloses the adjustments of a long-term correction would be made from two or more short-term corrections; and para. 0060 discloses “Long-term fuel correction criteria (2008) is generated and compared to.”.
If Applicants believe those terms are defined; the Applicants must point out where those terms are to be in the specification.

Lines 8, the limitation of “long-term ignition correction criteria” renders the claim indefinite; since it is not clear that what “long-term ignition” is to be defined or what “an initial short-term ignition correction” is to be defined?
	Note: there is no definition of terms “long-term ignition” and “long-term ignition correction” and “long-term ignition correction  criteria” in the specification.  
Only Figures 22-23 are illustrating long term ignition correction criteria (2202) without any clearly definitions.
If Applicants believe those terms are defined; the Applicants must point out where those terms are to be in the specification.
The Applicants are required to clarify or to revise the claimed features.

	Lines 10-11, the limitations of “determining engine hours and an engine hour criteria; comparing engine hours to an engine hour criteria” renders the claim indefinite; since it is not clear that what “engine hour” or “an engine hour criteria” is to be defined? 
	Note: there is no definition of terms “engine hours” and “engine hour criteria” in the specification.
If Applicants believe those terms are defined; the Applicants must point out where those terms are to be in the specification.
The Applicants are required to clarify or to revise the claimed features.

	Lines 12-14, the limitations of “determining a corresponding engine input gradient; comparing one or more engine inputs to the corresponding engine input gradient” renders the claim indefinite; since it is not clear that what “a corresponding engine input gradient” is to be defined? 
	Note: there is no definition of term “a corresponding engine input gradient” in the specification.
If Applicants believe this term is described; the Applicants must point out where this term is to be in the specification.
The Applicants are required to clarify or to revise the claimed features.

Line 15, the limitation of “a final long-term fuel correction” renders the claim indefinite; since it is not clear that what “long-term fuel” is to be defined, what “final long-term fuel” is to be defined? or what “final long-term fuel correction” is to be defined?
	Note: there is no definition of terms “long-term fuel”, “final long-term fuel” and “final long-term fuel correction” in the specification. 
If Applicants believe those terms are defined; the Applicants must point out where those terms are to be in the specification.
Line 16, the limitation of “a final long-term ignition correction” renders the claim indefinite; since it is not clear that what “long-term ignition” is to be defined, what “final long-term ignition” is to be defined? or what “final long-term ignition correction” is to be defined?
	Note: there is no definition of terms “long-term ignition”, “final long-term ignition” and “final long-term ignition correction” in the specification.  
If Applicants believe those terms are defined; the Applicants must point out where those terms are to be in the specification.
The Applicants are required to clarify or to revise the claimed features.

In lines 3, 8, 15; The uses of alternative expression “or” renders the claim indefinite because the expression on either side of the “or” are not considered equivalent and cause uncertainty with respect to the scope of the claim.
The Applicants are required to clarify or to revise the claimed features.


8.	Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.  
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

12.	Claims 16-33, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (US 10,859,027 B2).
Regarding claim 16, Figure 5, Blake invention  teaches a method of controlling a two-stroke internal combustion engine [col. 4, lines 45-48 teaches engine assembly (40) is a two stroke engine], comprising: determining an initial short-term fuel correction initial injection control module (1852) and fuel pressure correction module (1854)]; sensing one or more engine inputs [various sensors (1822)]; determining a long-term correction range criteria [as far as understood, col.7, lines 12-46 teaches the system provides compensation to maintain stability margins at the edges of the operating range]; comparing one or more engine inputs to the long-term correction range criteria [engine controller (1820) receives the engine inputs and comparing with the correction values]; starting long-term fuel fuel injection pulse width determination module (1850)]; the operation time of engine would have been well-known as an engine hours and engine hour criteria]; determining a corresponding engine input gradient; comparing the one or more engine inputs to the corresponding engine input gradient [engine controller (1820) would have been well-known to determined the engine input gradient, see Figure 5, boxes (1854, 1856, 1858, 1860, 1862, 1870, 1872)]; and utilizing the one or more engine inputs to implement a final long-term fuel correction col. 5, line 20-col. 8, line 10].
Regarding claim 17, as discussed in claim 16, notes Figure 5 further illustrates engine speed sensor (1838), throttle position sensor (1842), and crankcase (100) which would have been well-known to include the crankcase pressure.
Regarding claim 18, as discussed in claim 16, notes Figure 5 further illustrates engine speed sensor (1838), throttle position sensor (1842), exhaust gas temperature sensor (1846), coolant temperature sensor (1840), barometric pressure sensor (1830).
Regarding claims 19-20, see discussion in claims 16-18.
Regarding claim 23, see discussion in claim 16.
Regarding claims 24-26, see discussion in claims 16-18.
Regarding claims 27-29, see discussion in claim 16.
Regarding claim 30, notes Figure 5 which further including a step of initializing a counter for directing adjustments.
Regarding claim 31, notes Figure 5 which also teaches providing fuel for at least a single riding session.
Regarding claims 32 and 33, as above discussion, the crankcase pressure is measured at least one time per cycle and based on at least crankshaft position would have been well-known.

	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.


Response to Arguments
13.	Applicant's amendment filed on September 16, 2022 have been fully considered but it is not persuasive.  The Applicants have amended claims; and argued that applied prior art does not teach the added elements and limitations.  However, based upon the above understanding, the amended claims 16-33 have been continued to be rejected as above discussions.


Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
November 19, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 26, 2022